IN THE SUPREME COURT OF THE STATE OF NEVADA


                     LELAND JOHN BRYANT,                                     No. 70089
                     Petitioner,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF
                                                                               FILED
                     CLARK,                                                    MAY 0 9 2016
                     Respondent,
                     and
                     BRIAN WILLIAMS, SR., WARDEN;
                     AND THE STATE OF NEVADA,
                     Real Parties in Interest.




                                              ORDER DENYING PETITION
                                     This is a pro se petition for a writ of mandamus. Petitioner
                     challenges the computation of time served and asks this court to order the
                     Nevada Department of Corrections to properly apply statutory credits to
                     his sentence. Without deciding upon the merits of any claims raised in the
                     documents submitted in this matter, we decline to exercise our original
                     jurisdiction.      See NRS 34.160; NRS 34.170. A challenge to the
                     computation of time served must be raised in a postconviction petition for




SUPREME COURT
        OF
     NEVADA


(0) 1947A    eVev4
                a writ of habeas corpus filed in the district court in the first instance.'
                NRS 34.724(2)(c); NRS 34.738(1); NRAP 22. Accordingly, we
                             ORDER the petition DENIED.




                                                            Hardesty


                                                                                         J.
                                                            Saitta


                                                                       AdegAti
                                                            Pickering




                cc: Leland John Bryant
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      1 We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I9474